
	
		II
		Calendar No. 85
		112th CONGRESS
		1st Session
		S. 1276
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2011
			Mr. DeMint (for himself,
			 Mr. Vitter, Mr.
			 Cornyn, Mr. Crapo,
			 Mr. Inhofe, Mr.
			 Hatch, and Mr. Risch)
			 introduced the following bill; which was read the first time
		
		
			June 27, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To repeal the authority to provide certain loans to the
		  International Monetary Fund, the increase in the United States quota to the
		  Fund, and certain other related authorities, to rescind related appropriated
		  amounts, and for other purposes.
	
	
		1.Repeal of authority to
			 provide certain loans to the International Monetary Fund, the increase in the
			 United States quota, and certain other authorities, and rescission of related
			 appropriated amounts
			(a)Repeal of
			 authoritiesThe Bretton Woods Agreements Act (22 U.S.C. 286 et
			 seq.) is amended—
				(1)in section
			 17—
					(A)in subsection
			 (a)—
						(i)by
			 striking (1) In order and inserting In order;
			 and
						(ii)by
			 striking paragraphs (2), (3), and (4); and
						(B)in subsection
			 (b)—
						(i)by
			 striking (1) For the purpose and inserting For the
			 purpose;
						(ii)by
			 striking subsection (a)(1) and inserting subsection
			 (a); and
						(iii)by striking
			 paragraph (2);
						(2)by striking
			 sections 64, 65, 66, and 67; and
				(3)by redesignating
			 section 68 as section 64.
				(b)Rescission of
			 amounts
				(1)In
			 generalThe unobligated balance of the amounts specified in
			 paragraph (2)—
					(A)is
			 rescinded;
					(B)shall be
			 deposited in the General Fund of the Treasury to be dedicated for the sole
			 purpose of deficit reduction; and
					(C)may not be used
			 as an offset for other spending increases or revenue reductions.
					(2)Amounts
			 specifiedThe amounts specified in this paragraph are the amounts
			 appropriated under the heading United States quota,
			 International Monetary Fund, and under the heading
			 Loans to
			 International Monetary Fund, under the heading
			 International
			 Monetary Programs under the heading
			 International
			 Assistance Programs in title XIV of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1916).
				
	
		June 27, 2011
		Read the second time and placed on the
		  calendar
	
